Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind. 
	Regarding claim 1, with the exception of the recitation of the limitation ‘a cloud based storage system services provider’, the claim recites mental processes and can be performed in the human mind. A human can perform ‘detecting based on a problem signature that a storage system has experienced a problem that is associated with the problem signature’. A human can perform ‘deploying….one or more corrective measures that modify the storage system to resolve the problem’.

Step 2A:Prong two
This judicial exception is not integrated into a practical application because the additional element ‘a cloud based storage system services provider’ is directed to generic computer components recited at a high-level of generally such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘deploying…one or more corrective measures that modify the storage system to resolve the problem’ do not provide significantly more than the recited judicial exception because the additional elements are adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

As for the limitations recited in claims 2-7, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	Regarding claim 8, with the exception of the recitation of the limitations ‘An apparatus…comprising a computer processor, a computer memory….executed by the computer processor’, the claim recites mental processes and can be performed in the human mind. A human can perform ‘detecting based on a problem signature that a storage system has experienced a problem that is associated with the problem signature’. A human can perform ‘deploying….one or more corrective measures that modify the storage system to resolve the problem’.

Step 2A:Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘An apparatus…comprising a computer processor, a computer memory….executed by the computer processor’ is directed to generic computer components recited at a high-level of generally such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘deploying…one or more corrective measures that modify the storage system to resolve the problem’ do not provide significantly more than the recited judicial exception because the additional elements are adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

  As for the limitations recited in claims 9-14, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

	Regarding claim 15, with the exception of the recitation of the limitations ‘A computer program product….the computer program product disposed upon a computer readable medium’, the claim recites mental processes and can be performed in the human mind. A human can perform ‘detecting based on a problem signature that a storage system has experienced a problem that is associated with the problem signature’. A human can perform ‘deploying….one or more corrective measures that modify the storage system to resolve the problem’.

Step 2A:Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘A computer program product….the computer program product disposed upon a computer readable medium’ is directed to generic computer components recited at a high-level of generally such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘deploying…one or more corrective measures that modify the storage system to resolve the problem’ do not provide significantly more than the recited judicial exception because the additional elements are adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

As for the limitations recited in claims 16-20, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 discloses a ‘computer readable medium’. The specification is silent as to what devices constitute a ‘computer readable medium’, which can include transitory propagation of signals in a broadest reasonable interpretation. This subject matter is non-statutory. The specification does disclose in paragraph 00188 a computer readable storage media may be any transitory or non-transitory media.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 discloses the limitation ‘A computer program product….disposed upon a computer readable medium…’. The Examiner is unclear as to what ’….computer readable medium…’ is and what devices are interpreted as being ‘…computer readable medium…’. However, the specification does disclose in paragraph 00188 a computer readable storage media may be any transitory or non-transitory media.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Voruganti et al. (USPN 20150142942A1) in view of Prahlad et al. (USPN 20100333116A1)
As per claim 1, Voruganti et al. discloses a method comprising: detecting, based on a problem signature, that a storage system has experienced a problem that is associated with the problem signature (paragraphs 0017,0102,0106 – monitor storage object to determine whether the usage of the storage object violates requirements of the SSL instance and the storage objects are disclosed in paragraph 0017 such as luns, files, volumes for instance and the problem signature is the violation of the requirements of the SSL instance and its associated SLO requirement as indicated in paragraph 0045); and deploying, without user intervention, one or more corrective measures that modify the storage system to resolve the problem (paragraph 0106 – the corrective action is executed based on finding a violation of the SSL instance of the storage object and its associated SLO requirement as indicated in paragraph 0045).
	Voruganti et al. fails to explicitly state by a cloud based storage system services provider.
	Voruganti et al. does disclose storage providers determining corrective actions through SLOs in paragraphs 0015,0021.
	Prahlad et al. discloses a cloud based storage system services provider in paragraph 0071 – discloses cloud storage provider that handles fault tolerance.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cloud storage provider of Prahlad et al. into the storage providers of Voruganti. A person of ordinary skill in the art would have been motivated to make the modification because a cloud storage provider is a type of storage provider.

As per claims 2,9,16, Voruganti et al. discloses further comprising determining that the problem violates an operational policy of the storage system, the operational policy specifying at least one requirement for an operational metric of the storage system, wherein the operational policy of the storage system further comprises a specification of a requirement for high availability in paragraph 0047 – high availability is having more than one copy of the data and being able to access a prior version of the data.

As per claims 3,10,17, Voruganti et al. discloses further comprising determining that the problem violates an operational policy of the storage system, the operational policy specifying at least one requirement for an operational metric of the storage system, wherein the operational policy of the storage system further comprises a specification of a requirement for failover availability in paragraph 0128 – the failover availability is the first storage object violates the first SSL instance and a second SSL instance is associated with a second storage object that suits actual utilization with data migrated from the first storage object to the second storage object.

Claims 4,11,18 are rejected under 35 U.S.C. 103 as being unpatentable over Voruganti et al. in view of Yagawa (USPN 20070226444A1).
As per claim 4, Voruganti et al. discloses determining that the problem violates an operational policy of the storage system in paragraphs 0017,0102,0106 – monitor storage object to determine whether the usage of the storage object violates requirements of the SSL instance and the storage objects are disclosed in paragraph 0017 such as luns, files, volumes for instance and the problem signature is the violation of the requirements of the SSL instance and its associated SLO requirement as indicated in paragraph 0045.
Voruganti et al. fails to explicitly state the operational policy specifying at least one requirement for an operational metric of the storage system, wherein the operational policy of the storage system further comprises a specification of a requirement for a minimum data reduction ratio.
Voruganti et al. does disclose violation of the requirements of the SSL instance for storage objects and executing a corrective action in paragraph 0106 and its associated SLO requirement as indicated in paragraph 0045 and SLAs can be built on top of the SLO framework as disclosed in paragraph 0043.
Yagawa discloses the operational policy specifying at least one requirement for an operational metric of the storage system, wherein the operational policy of the storage system further comprises a specification of a requirement for a minimum data reduction ratio in paragraph 0048 – data reduction ratios as part of a service level agreement and a threshold or criteria is defined based on the service level agreement using predefined rules.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include data reduction rations as part of a service level agreement of Yagawa into the SLO requirement with SLAs that can be built on top of the SLO framework of Voruganti. A person of ordinary skill in the art would have been motivated to make the modification because data reduction ratios are apart of a storage system’s ability to reduce the amount of data in a storage system based on a service level agreement as indicated in the abstract and paragraph 0048.


Claims 5,12,19 are rejected under 35 U.S.C. 103 as being unpatentable over Voruganti et al. in view of Kastein et al. (USPN 20060088049A1).
As per claim 5, Voruganti et al. discloses determining that the problem violates an operational policy of the storage system in paragraphs 0017,0102,0106 – monitor storage object to determine whether the usage of the storage object violates requirements of the SSL instance and the storage objects are disclosed in paragraph 0017 such as luns, files, volumes for instance and the problem signature is the violation of the requirements of the SSL instance and its associated SLO requirement as indicated in paragraph 0045.
Voruganti et al. fails to explicitly state the operational policy specifying at least one requirement for an operational metric of the storage system, wherein the operational policy of the storage system further comprises a specification of a requirement for a minimum input/output latency.
Voruganti et al. does discloses violation of the requirements of the SSL instance for storage objects and executing a corrective action in paragraph 0106 and its associated SLO requirement as indicated in paragraph 0045.
Kastein et al. discloses determining that the problem violates an operational policy of the storage system, the operational policy specifying at least one requirement for an operational metric of the storage system, wherein the operational policy of the storage system further comprises a specification of a requirement for a minimum input/output latency in paragraph 0023 – minimum latency goals for accessing buffer memory in a storage area network as indicated in the abstract.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the minimum latency goals in a storage system of Kastein et al. into the SLO requirements of Voruganti. A person of ordinary skill in the art would have been motivated to make the modification because meeting minimum latency is a goal of the storage area network.

As per claims 6,13,20, Voruganti et al. discloses further comprising determining that the problem violates an operational policy of the storage system, the operational policy specifying at least one requirement for an operational metric of the storage system, wherein the operational policy of the storage system further comprises a specification of a requirement for a minimum replication throughput in paragraphs 0047,0055 – minimum replication throughput is how many backup copies of the data are available and recovering data using a prior version of the data.

As per claims 7,14, Voruganti et al. discloses further comprising determining that the problem violates an operational policy of the storage system, the operational policy specifying at least one requirement for an operational metric of the storage system, wherein the operational policy of the storage system further comprises a specification of a requirement for data retention paragraphs 0045,0052 – the requirement for data retention is the retention time which specifies how many copies will be kept for the data daily	.

As per claim 8,  Voruganti et al. discloses an apparatus, the apparatus comprising a computer processor (paragraph 0111 – processors 702), a computer memory (paragraph 0112 – memory 704) operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: detecting, based on a problem signature, that a storage system has experienced a problem that is associated with the problem signature (paragraphs 0017,0102,0106 – monitor storage object to determine whether the usage of the storage object violates requirements of the SSL instance and the storage objects are disclosed in paragraph 0017 such as luns, files, volumes for instance and the problem signature is the violation of the requirements of the SSL instance and its associated SLO requirement as indicated in paragraph 0045); and deploying, without user intervention, one or more corrective measures that modify the storage system to resolve the problem (paragraph 0106 – the corrective action is executed based on finding a violation of the SSL instance of the storage object and its associated SLO requirement as indicated in paragraph 0045).

As per claim 15, Voruganti et al. discloses a computer program product for proactively providing corrective measures for storage arrays, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions (paragraph 0032 – computer program product with machine readable medium) that, when executed, cause a computer to carry out the steps of: detecting that a storage system has experienced a problem that is associated with a problem signature (paragraphs 0017,0102,0106 – monitor storage object to determine whether the usage of the storage object violates requirements of the SSL instance and the storage objects are disclosed in paragraph 0017 such as luns, files, volumes for instance and the problem signature is the violation of the requirements of the SSL instance and its associated SLO requirement as indicated in paragraph 0045); and deploying, without user intervention, one or more corrective measures that modify the storage system to resolve the problem (paragraph 0106 – the corrective action is executed based on finding a violation of the SSL instance of the storage object and its associated SLO requirement as indicated in paragraph 0045).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113